United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      August 20, 2003

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 02-50868
                          Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ROBERTO GALVEZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CR-355-1
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Roberto Galvez has moved

for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).        Galvez has not

filed a response.     Our independent review of the brief and the

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.